On Rehearing
In brief on application for rehearing counsel states:
“The opinion of this Honorable Court in affirming this cause wholly pretermitted any discussion of the motion of the defendant to exclude the Circuit Solicitor’s testimony about what he saw at the jail on the ground that no guilty connection with the defendant had been shown. The lower court overruled this motion and the defendant reserved an exception.”
We did point out in our original opinion instances where the motions to exclude evidence were too general.
The solicitor testified somewhat at length as to what he saw at the jail the morning after the appellant was arrested. At the conclusion of his cross examination appellant’s attorney made this motion: “We move to exclude all the testimony about what he saw at the jail. It has no connection with the Defendant.”
Clearly everything the witness said concerning what he saw at the jail should not have been excluded. If the motion had been granted, this would have been the effect.
*513The authorities hold that if any part of testimony is admissible a motion to exclude the whole is properly overruled. See cases cited in original opinion.
Application for rehearing overruled.